           Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                                    Case No. 14-20096-08-JAR

 HECTOR JAVIER VALDEZ,

               Defendant.


                                     MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Hector Javier Valdez’s Motion for

Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A) (Doc. 679). For the reasons provided below,

Valdez’s motion is denied.

I.     Background

       On April 20, 2016, Valdez pleaded guilty to conspiracy to distribute and possess with

intent to distribute more than 50 grams of methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(A)(viii) and 846.1 On December 22, 2016, this Court sentenced Valdez

to 235 months’ imprisonment, followed by five years of supervised release.2

       The Tenth Circuit Court of Appeals affirmed Valdez’s conviction and sentence.3 On

June 1, 2018, Valdez filed a motion to reduce his sentence under 18 U.S.C. § 3582(c) and




       1
           Doc. 294.
       2
           Doc. 436
       3
           United States v. Valdez, 723 F. App’x 624 (10th Cir. 2018).
             Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 2 of 9




Amendment 782 to the United States Sentencing Guidelines,4 which this Court denied.5 Valdez

subsequently filed a motion to vacate under 28 U.S.C. § 2255.6 That motion remains pending.

        Valdez is currently incarcerated at FCI Big Spring in Texas. As of January 5, 2021, the

Bureau of Prisons (“BOP”) reports that 795 inmates have tested positive for COVID-19 out of

950 inmates tested at this facility.7 The BOP further reports that FCI Big Spring has eight active

inmate cases, seven staff cases, and three inmate deaths attributed to COVID-19.8 Valdez is

forty-one years old, and his projected release date is September 21, 2031.

        On November 20, 2020, Valdez filed a pro se motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A), citing his medical conditions of pneumonia and obesity as the

basis of his motion.9 Valdez requests that his time be reduced to time served. With his motion,

Valdez proposes a release plan, stating that he will reside with family members in California and

work as a handyman.10

        Under Standing Order 19-1, the Federal Public Defender (“FPD”) was appointed to

represent indigent defendants who may qualify to seek compassionate release under section

603(b) of the First Step Act. That Order was supplemented by Administrative Order 20-8, which

established procedures to address motions brought on grounds related to the COVID-19

pandemic. Under Administrative Order 20-8, the FPD shall notify the court within fifteen days

of any pro se individual filing a compassionate release motion whether it intends to enter an


        4
            Doc. 533.
        5
            Doc. 534.
        6
            Doc. 616.
           7
             Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last visited Jan. 5, 2021).
        8
            Id.
        9
            Doc. 679.
        10
             Doc. 679-1.




                                                      2
              Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 3 of 9




appearance on behalf of the defendant, or whether it seeks additional time to make such

determination. The FPD has notified the Court that it does not intend to enter an appearance in

Valdez’s case. Accordingly, Valdez proceeds pro se.

II.      Legal Standards

         “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”11 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the First Step Act modified the compassionate

release statute, permitting a defendant to bring his own motion for relief.12 But a defendant may

bring a motion for compassionate release from custody only if the defendant “has fully exhausted

all administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.”13 Unless a defendant meets this exhaustion requirement, the court

lacks jurisdiction to modify the sentence or grant relief.14




        11
           United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81
F.3d 945, 947 (10th Cir. 1996)).
         12
              First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.
         13
              18 U.S.C. § 3582(c)(1)(A).
          14
             United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived.”); United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1116–17 (D. Kan.
2020) (analyzing the text, context, and historical treatment of § 3582(c)’s subsections to determine the exhaustion
requirement is jurisdictional); cf. United States v. Younger, No. 16-40012-DDC, 2020 WL 3429490, at *3 (D. Kan.
June 23, 2020) (reasoning that, absent direct guidance from the Tenth Circuit, the Sixth Circuit’s approach
articulated in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that
§ 3582(c)(1)(A)’s exhaustion requirement is a claims-processing rule).




                                                            3
             Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 4 of 9




        Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s proposed sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to

the extent they are applicable, if the court determines: (1) “extraordinary and compelling reasons

warrant such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30

years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination

has been made by the Director of the [BOP] that the defendant is not a danger to the safety of

any other person or the community.”15 In addition, a court must ensure that any reduction in a

defendant’s sentence under this statute is “consistent with applicable policy statements issued by

the Sentencing Commission.”16

        The Sentencing Commission’s policy statement pertaining to sentence reductions under

18 U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The comments to § 1B1.13

contemplate four categories of extraordinary and compelling circumstances: (1) the defendant is

suffering from a terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory;

(2) the defendant is suffering from a serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of the aging process

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which the defendant is not expected to recover;

(3) the defendant is at least sixty-five years old, is experiencing a serious deterioration in

physical or mental health because of the aging process, and has served at least ten years or

seventy-five percent of the term of imprisonment, whichever is less; and (4) the defendant needs




        15
             18 U.S.C. § 3582(c)(1)(A).
        16
            Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).




                                                        4
              Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 5 of 9




to serve as a caregiver for a minor child, spouse, or registered partner.17 A defendant requesting

compassionate release bears the burden of establishing that compassionate release is warranted

under the statute.18

III.     Discussion

         A.         Exhaustion

         Valdez asserts that he has satisfied the exhaustion requirement because he submitted a

compassionate release request to the warden of his facility on October 7, 2020,19 and more than

thirty days have passed since Valdez filed his request. The government contends that Valdez has

not exhausted his administrative remedies because the grounds identified in his request to the

warden do not mirror the grounds on which he now seeks compassionate release. The

government asserts that Valdez must seek compassionate release from the warden based on

COVID-19 and more explicitly describe his medical risk factors to satisfy § 3582(c)’s exhaustion

requirement, raising what is often referred to as “issue exhaustion.”20 But this Court has

repeatedly rejected the issue exhaustion challenge to motions for compassionate release.21 The

Court finds that Valdez’s compassionate release request to the warden of his facility satisfies the

exhaustion requirement, and the Court has jurisdiction to decide Valdez’s motion based on all


         17
              U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).
        18
           See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (finding that defendant bears the burden of
demonstrating entitlement to relief under § 3582(c)(2)); United States v. Bright, No. 14-10098-JTM, 2020 WL
473323, at *1 (D. Kan. Jan. 29, 2020) (noting that the “extraordinary and compelling” standard imposes a heavy
burden on an inmate seeking compassionate release under § 3582(c)(1)(A)).
         19
              Doc. 679-3 at 1. Valdez also submitted a request for his medical records on October 23, 2020. Id. at 2.
         20
           See Sims v. Apfel, 530 U.S. 103, 107 (2000). The underlying concept is also referred to as
“administrative waiver” or “issue waiver,” and is based on the notion that an issue not raised in such an
administrative proceeding has been “waived.” See generally Advocates for Highway & Auto Safety v. Fed. Motor
Carrier Safety Admin., 429 F.3d 1136, 1148 (D.C. Cir. 2005).
         21
           See United States v. Parada, No. 5:03-40053-JAR-1, 2020 WL 4589781, at *4–5 (D. Kan. Aug. 10,
2020) (finding that “a judicially created issue-exhaustion requirement is inappropriate” in the compassionate release
context because the administrative process for compassionate release is inquisitive rather than adversarial (quoting
Sims, 530 U.S. at 111)).




                                                           5
             Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 6 of 9




grounds presented therein.

        B.         Extraordinary and Compelling Reasons

        Having determined that Valdez has properly exhausted his administrative remedies, the

Court must next determine whether extraordinary and compelling reasons warrant reducing his

sentence to time served. Congress permitted the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.”22 The Sentencing Commission, in its

commentary to U.S.S.G. § 1B1.13, has enumerated four categories of circumstances that may

justify extraordinary relief.23

        Valdez argues that his medical conditions of obesity and pneumonia constitute an

extraordinary and compelling reason to grant compassionate release. The Centers for Disease

Control and Prevention has identified obesity as an underlying medical condition that poses a

serious risk of severe illness from the virus that causes COVID-19.24 However, the government

states that Valdez’s medical records, which are not before the Court, do not confirm that he

suffers from obesity. Nor do his medical records confirm that he suffers from pneumonia.

Accordingly, the government argues that Valdez has not established extraordinary and

compelling reasons for a sentence reduction. Even if confirmed, the government asserts that

Valdez’s alleged medical conditions do not present a situation so severe that release is warranted



        22
             28 U.S.C. § 994(t).
        23
             U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).
        24
            See Centers for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last updated Dec.
29, 2020); Centers for Disease Control and Prevention, Overweight & Obesity: Obesity Worsens Outcomes from
COVID-19, https://www.cdc.gov/obesity/data/obesity-and-covid-19.html (last updated Dec. 16, 2020) (stating that
people “with excess weight are at even greater risk during the COVID-19 pandemic” because obesity may triple the
risk of hospitalization due to a COVID-19 infection, is linked to impaired immune function, and decreases lung
capacity).




                                                       6
            Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 7 of 9




when balanced with the sentencing factors enumerated in 18 U.S.C. § 3553(a). Accordingly, the

Court will consider the § 3553(a) factors.

       C.         Section 3553(a) Factors

       Even if Valdez can demonstrate extraordinary and compelling reasons for a sentence

reduction based on a confirmed medical condition, the Court may not grant a motion for

compassionate release unless the sentencing factors in § 3553(a) support a sentence reduction.

Under § 3553(a), a court must “impose a sentence sufficient, but not greater than necessary” in

consideration of the following factors:

                  (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
                  (2) the need for the sentence imposed--
                          (A) to reflect the seriousness of the offense, to promote respect for
                          the law, and to provide just punishment for the offense;
                          (B) to afford adequate deterrence to criminal conduct;
                          (C) to protect the public from further crimes of the defendant; and
                          (D) to provide the defendant with needed educational or vocational
                          training, medical care, or other correctional treatment in the most
                          effective manner;
                  (3) the kinds of sentences available;
                  (4) the kinds of sentence[s] and the sentencing range established for . . .
                  the applicable category of offense committed by the applicable category of
                  defendant as set forth in the guidelines . . .;
                  (5) any pertinent policy statement . . . issued by the Sentencing
                  Commission . . .;
                  (6) the need to avoid unwarranted sentence disparities among defendants
                  with similar records who have been found guilty of similar conduct; and
                  (7) the need to provide restitution to any victims of the offense.25

       Here, application of the § 3553(a) factors militates against reducing Valdez’s sentence to

time served. While this was his first criminal conviction, Valdez participated in a significant

conspiracy to distribute and possess with the intent to distribute methamphetamine as a courier––




       25
            18 U.S.C. § 3553(a).




                                                    7
            Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 8 of 9




he transported methamphetamine and drug proceeds between Kansas and Arizona.26 The

Presentence Investigation Report (“PSIR”) states that he made at least one trip per month for a

period of nine months, transporting approximately ten pounds of methamphetamine each trip.27

The PSIR notes that this ninety-pound estimate is conservative, as there is evidence that many

months involved two trips rather than one.28 Further, Valdez introduced another drug courier

into the conspiracy, and that individual transported at least thirty pounds of methamphetamine.29

If those thirty pounds are taken into account, Valdez is culpable for 120 pounds, or

54.3 kilograms, of actual methamphetamine.30

       The Court finds that Valdez received a sufficient but judicious sentence of 235 months’

imprisonment, the bottom of the applicable Guidelines range of 235 to 293 months. Valdez has

served less than half of his sentence and has more than ten years left to serve. Reducing

Valdez’s sentence to time served would not reflect the seriousness of his criminal conduct, nor

would it furnish adequate deterrence to criminal conduct or provide just punishment. The Court

finds that the sentence originally imposed remains sufficient, but not greater than necessary to

meet the sentencing factors in § 3553(a) and punish the offense involved. Accordingly, Valdez’s

motion for compassionate release is denied.

       IT IS THEREFORE ORDERED that Defendant Hector Javier Valdez’s Motion for

Sentence Reduction Under 18 U.S.C. § 3582(c)(1)(A) (Doc. 679) is DENIED.

       IT IS SO ORDERED.



       26
            Doc. 387 ¶¶ 18–22.
       27
            Id. ¶ 37.
       28
            Id.
       29
            Id.
       30
            Id.




                                                 8
 Case 2:14-cr-20096-JAR Document 683 Filed 01/07/21 Page 9 of 9




Dated: January 7, 2021

                                   S/ Julie A. Robinson
                                   JULIE A. ROBINSON
                                   CHIEF UNITED STATES DISTRICT JUDGE




                               9
